Detailed Action
The following is a non-final rejection made in response to claims received on March 18th 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a cap having the aperture configuration of claims 5-9, must be shown or the feature(s) canceled from the claim(s). At present the forward cap simply shows an aperture through which a passing projectile exits the compensator.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the reference numbers used in the drawings are inconsistent with what is discussed in the Applicants detailed description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and by extension all claims that either directly or indirectly depend therefrom1, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 cites, inter alia, that “said aperture angle of each aperture in the plurality is about nine degrees.” The term “about” in the claim is a relative term that renders the claim indefinite.  The term “about” is not defined by the claim and the specification does not provide a standard for determining what the term means in quantifiable terms. Based on the disclosure, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While there is no issue with the use of the term “about” per se, it is considered to be indefinite since it is also unclear whether the Applicant is trying to include a range of values commensurate with machining/instrumentation tolerances or whether the Applicant is simply seeking to claim a variety of values in the alternative, the extent of which remains open ended and unresolved given the inherent vagueness of the term when considered in context. In other words, the Applicant fails to 
Claim 10 is considered to be further indefinite since it appears to be incompletely constructed. The claim ends with “and” but does not cite any additional limitations or punctuation, as is required.
For the purposes of examination, such terms will be considered using their broadest reasonable interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-16, and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 9,134,084 (hereinafter referred to as “RHF FIREARM PRODUCTS”, “RHF”, or simply as “the reference”).
Regarding claim 1, RHF Firearm Products teaches a compensator apparatus for firearm operations, comprising: a compensator having a cylindrical member (400), said cylindrical member defining a compensator centerline axis, said cylindrical member having a first end, a second end, an inner face, and an outer face; a plurality of two or more apertures (440) disposed on the cylindrical member, each 2, which is considered to anticipate the requirement that the angle be “about nine degrees” as claimed).
Regarding claims 2 and 3, RHF Firearm Products teaches that a portion of the inner and outer face of the cylindrical member is threaded (see Fig. 3).
Regarding claim 4, RHF Firearm Products teaches the compensator further comprising a forward cap disposed near said first end of said cylindrical member and having a first aperture for allowing a projectile to pass through the forward cap, and a second aperture defining a second aperture centerline axis (see Fig. 5).
Regarding claims 10, 11, 22 and 23, RHF Firearm Products teaches a firearm frame attached to said compensator (see Fig. 3); and wherein said firearm frame comprises a barrel (100) having a first end and a second end, wherein said first end of said barrel is connected to said compensator, a lower receiver, and an upper receiver connected to said lower receiver (the compensator taught by the reference may be applied to long rifles; such rifles are well known in the art that have barrels that connect to upper receivers that are in turn connected to lower receivers).
Regarding claim 12, RHF Firearm Products teaches a shield (300) disposed around said compensator to cover a portion of said outer face of said cylindrical member, said shield defining an annulus between said compensator and said shield (see Figs. 2 and 3).
Regarding claim 13, RHF Firearm Products teaches a flange (470) disposed at least partially in said annulus between said compensator and said shield.
Regarding claims 14, 18 and 19, RHF Firearm Products teaches a shielded compensator apparatus for firearm operations, comprising: a compensator having a cylindrical member (400), said cylindrical member defining a compensator centerline axis and having a first end, a second end, an inner face, and an outer face (see Figs. 2 and 3); a shield (300) disposed around said compensator to cover a portion of said outer face of said cylindrical member, said shield defining an annulus between said compensator and said shield (the annulus is defined by the space between the compensator and the shield; see Figs. 2 and 3); and a flange (470) disposed at least partially in said annulus between said compensator and said shield, protruding from the outer face of said cylindrical member into the annulus portion (see Figs. 2 and 3).
Regarding claim 15, RHF Firearm Products teaches that said shield is removably connected to said compensator (via threaded connection; see Figs. 2 and 3).
Regarding claim 16, RHF Firearm Products teaches that said cylindrical member further comprises a forward cap disposed near said first end of said cylindrical member (see Fig. 5).
Regarding claim 20, RHF Firearm Products teaches that said compensator further comprises a threaded portion, and wherein said flange (470) protrudes to substantially block said threaded portion of said compensator (see Figs. 2 and 3).
Regarding claim 21, RHF Firearm Products teaches that said flange (470) is located along said compensator centerline axis at a point nearer said second end of said cylindrical member than said first end of said cylindrical member (see Figs. 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 9,134,084 (hereinafter referred to as “RHF FIREARM PRODUCTS”, “RHF”, or simply as “the reference”).
Regarding claims 4, RHF Firearm Products teaches a plurality of apertures, but fails to teach that the “plurality comprises thirty apertures” as claimed.
Upon review of the Applicant’s supporting documents, there appears to be no critical aspect to the “plurality of apertures comprising thirty apertures” limitation. Paragraph [0030] also states that “those skilled in the art may modify the total number of apertures in the plurality 500, the size of each aperture in the plurality 500, the location of each aperture in the plurality, and the shape of aperture in the plurality 500 depending on operational needs.”
The difference between this limitation and the prior art appears to simply involve a duplication of known parts, i.e. apertures. MPEP 2144.04 cites Duplication of Parts as an exemplary common practice “which the court has held normally require[s] only ordinary skill in the art and hence are considered routine expedients”. The Examiner, in congruence with proper examination procedure, therefore considers the differences between the claimed subject matter and the teachings of RHF to be within the scope of what is obvious to a person of ordinary skill in the art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 9,134,084 (hereinafter referred to as “RHF FIREARM PRODUCTS”, “RHF”, or simply as “the patent”) further in view of Military Specification C-26074D (hereinafter referred to in this section as “MIL SPEC MIL-C-26074D”).
Regarding claim 17, RHF Firearm Products teaches a compensator and a shield, but fails to expressly teach that either of the two is treated with electroless nickel plating.
	While the patent does not expressly teach this limitation, treating either of these two structures with electroless nickel plating is not a novel advance over the teachings of the prior art. MIL SPEC MIL-C-26074D, published in February 1989, provides guidance regarding how electroless nickel coatings may be 3 have applied electroless nickel plating to a wide range of military applications.
	Based on the information that was available to a person of ordinary skill in the art at the time the instant application was filed, it would have been obvious to apply electroless nickel plating to either the compensator or the shield since such a process has long been known as an effective means of improving hardness and corrosion resistance.

Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	

	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 2-13 are depend, either directly or indirectly, on claim 1
        2 See col. 5, ll. 59-63
        3 Included with this correspondence is a screenshot of a website published by Advanced Plating Technologies profiling the benefits of Electroless Nickel Plating, the website also teaches that such plating has wide application within the field of firearms technology.